It appears that the suit was to enjoin the enforcement of a judgment of the county court at law of Dallas county. It does not appear from the record before us that that judgment was void. Therefore, to give effect to article 4653 of the Revised Statutes of 1911, we must reverse the judgment appealed from, on the ground that the district court of Dallas county was without power to render it. The article of the statutes referred to, in part, is as follows: "Writs of injunction granted to stay proceedings in a suit, or execution on a judgment, shall be returnable to and tried in the court where such suit is pending, or such judgment was rendered." With reference to this statute, the courts of this state have repeatedly held that no other court than the one that rendered it has power in the exercise of original, as distinguished from appellate, jurisdiction, to stay the execution of a judgment of a county or district court, unless such judgment is void and its Invalidity is apparent on the face of the record of the cause in which it was rendered. Seligson v. Collins. 64 Tex. 314; Bell v. York (Tex.Civ.App.) 43 S.W. 68; Adoue v. Wettermark, 22 Tex. Civ. App. 545, 55 S.W. 511; Smith v. Morgan,28 Tex. Civ. App. 245, 67 S.W. 919; Ketelsen v. Pratt (Tex.Civ.App.)100 S.W. 1172; Broocks v. Lee, 50 Tex. Civ. App. 604, 110 S.W. 756; Ry. Co. v. Butler, 52 Tex. Civ. App. 327, 135 S.W. 1064; Hillsman v. Cline (Tex.Civ.App.) 145 S.W. 726. In his petition for the injunction Hambrick alleged that the county court was without power to render the judgment he sought relief against, because the property covered by the mortgage foreclosed by that judgment was of the value of $3,302.60. He further alleged that the fact that the property was of that value "was shown by the plaintiff's (Meyers') pleadings and mortgage on file in said cause." The allegations were not supported by any testimony we have been able to find in the record sent to this court. The allegation in the petition filed by Meyers in the county court was that the mortgaged property was of the value of $600. In the mortgage copied in the record there is no recitation as to the value of the property it covered. For aught we have been able to discover to the contrary, the judgment rendered by the county court, on the face of the record of the cause In which it was rendered, was a valid one. Poulter v. Bank (Tex.Civ.App.) 146 S.W. 561; Manire v. Wilkinson (Tex.Civ.App.) 136 S.W. 1152. If it was, then said county court alone was authorized to grant the relief Hambrick sought.
The judgment will be reversed, and the cause dismissed.